Citation Nr: 1220111	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1985.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2009, the Veteran testified during a Board videoconference hearing,   a transcript of which is of record. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfills two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.                In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast,                   the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties          set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously remanded by the Board, most recently in October 2011. There are various other claims originally appealed to the Board which have since been denied, and the remaining issue for consideration is that of service connection for tinnitus.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.
REMAND

The Board finds that still further evidentiary development is required in the matter on appeal. While the additional delay for remand purposes is regrettable, the Board deems this necessary to supplement the record.

The report of a February 2010 VA Compensation and Pension examination by an audiologist sets forth that the VA examiner could not resolve without resort to mere speculation the issue of whether the Veteran's tinnitus was due to military service. The decisional rationale was as follows:

		None of the audiograms found in the claims file show any hearing
		loss or any change in hearing. No audiogram was performed at the 
		time of exit from service. The complaint of tinnitus is subjective 
		and cannot be confirmed using current clinical technologies. 
		Tinnitus is a symptom, not a disease. While tinnitus is commonly 			associated with noise induced hearing loss, it may also be secondary 
		to problems not associated with noise exposure. 

In its October 2011 remand, the Board ascertained several problems with the preceding opinion, one being that contrary to the VA examiner's statement, for VA purposes tinnitus is indeed recognized as a "disease" for which compensation is payable. See 38 C.F.R. § 4.87, Diagnostic Code 6260. Moreover, the examiner appeared to have overlooked the fact that the Veteran had already complained of tinnitus twice post-service in June 2005 and September 2009 VA clinical evaluations (as well as during the September 2009 hearing). It was determined that the rationale cited by the VA examiner was insufficient. Consequently, the Board directed that the claims file should be returned to the February 2010 audiological examiner for a supplemental opinion on the etiology of tinnitus, this time addressing all evidence of record as well as considering tinnitus as a compensable condition.  


Thereafter, in November 2011 the VA examiner provided a supplemental opinion now stating that tinnitus was less likely than not caused by or a result of military noise exposure. The stated rationale was: "All audiograms in the claims file show hearing to be within normal limits and no changes or decreases in hearing can be observed. Also, there is no mention of tinnitus in the claims file."

Unfortunately, this supplemental opinion does little to allay any of the Board's previous concerns. As a matter of record, there is evidence of complaints of tinnitus in the claims file. (While voluminous in extent of VA medical history, the file does indeed contain entries regarding tinnitus from 2005 and 2009, both of which are currently clearly marked therein.) Also, the supplemental opinion raises yet another new concern, which is whether the lack of documented hearing loss can be wholly determinative of the presence of tinnitus, a separate condition. At this stage,          the Board sees no other alternative but a new VA Compensation and Pension examination to resolve the likely etiology of tinnitus. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA audiological examination to determine the etiology of his claimed tinnitus with a different examiner than who evaluated him in February 2010. The claims folder must be provided to and reviewed by the examiner             in conjunction with the requested VA examination.             All indicated tests and studies should be performed,          and all findings should be set forth in detail. 

The VA examiner is first requested to confirm that          the Veteran currently manifests the condition of tinnitus. Provided this is the case, then please provide an opinion as to whether the Veteran's diagnosed tinnitus is at least         as likely as not (50 percent or greater probability)                etiologically related to or had its incurrence during         his active military service. The VA examiner should expressly indicate consideration of both the documented medical history (including June 2005 and September 2009 complaints regarding tinnitus [both distinctly highlighted within the claims file itself]), and the              lay assertions from the Veteran regarding in-service incurrence of the condition claimed as well as           continuity of symptomatology from service discharge to the present time period. (Please consider that the mere lack of documented treatment for tinnitus and/or for a potentially associated hearing loss problem during service would not alone be a sufficient opinion rationale, given the competent lay testimony of relevant symptomatology during the same intervening time period.) 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.     If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


